     Case 4:18-cr-02526-JAS-JR Document 61 Filed 09/15/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     CARIN C.DURYEE
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: carin.duryee@usdoj.gov
 6   Attorneys for Plaintiff
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   United States of America,                                 CR18-02526-JAS-JR
10                          Plaintiff,               GOVERNMENT’S FIRST MOTION TO
                                                         CONTINUE SENTENCING
11           vs.
                                                                   (Unopposed)
12   Nathanael Edwin Dougall,
13                          Defendant.
14
            The United States of America, by and through its undersigned attorneys, hereby
15
     moves this Court to continue the sentencing date for a period of at least 30 days from the
16
     current date of September 22, 2020 at 3:30 pm. The reason for this continuance is that the
17
     undersigned Assistant U. S. Attorney, Carin Duryee, will be on leave and unavailable on
18
     the date of the sentencing as currently scheduled.
19
            Defense counsel has been advised of this motion and has no objection. Defense also
20
     agrees that the time shall be excluded under the Speedy Trial Act.
21
22
            Respectfully submitted this 15th day of September, 2020.
23
24                                             MICHAEL BAILEY
                                               United States Attorney
25                                             District of Arizona
26                                             s/Carin C. Duryee
27                                             CARIN C. DURYEE
                                               Assistant U.S. Attorney
28
     Case 4:18-cr-02526-JAS-JR Document 61 Filed 09/15/20 Page 2 of 2




 1   Copy of the foregoing served electronically or by
     other means this 15th day of September, 2020, to:
 2
     Joshua Fisher Hamilton, Esq.
 3
     Michael Jay Bloom, Esq.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
